FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            July 25, 2019
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 18-3255
                                                  (D.C. No. 6:18-CR-10086-JWB-1)
 ALAN J. HAAG,                                                (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BACHARACH, SEYMOUR, and McHUGH, Circuit Judges.
                 _________________________________

      On September 7, 2018, defendant Alan J. Haag was convicted of a single count

of possession of a firearm by a prohibited person pursuant to 18 U.S.C. §922(g)(1).

Judgment entered on November 28, 2018, and this appeal followed. On July 23, 2019

the parties filed a Joint Motion for Summary Disposition. In the Motion, the parties

request that we vacate Mr. Haag’s conviction in light of Rehaif v. United States, 139
S. Ct. 2191 (2019), and that we direct a remand so that the United States may dismiss


      *
         The oral argument hearing set originally for September 26, 2019 is vacated,
and all counsel are excused from attendance. In light of this disposition, the panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Haag’s 18 U.S.C. §922(g)(1) charge. Upon consideration, the Motion is granted

as modified in this Order and Judgment.

      We grant the parties’ request to dispose of this appeal by summary disposition

in light of the Rehaif decision. We remand, however, with instructions for the district

court to vacate the conviction and to allow the United States to dismiss the

underlying charge.

      The Clerk is directed to issue the mandate forthwith.


                                           Entered for the Court


                                           Per Curiam




                                           2